     ,.
i'




           1   MICHAEL BAILEY
               United States Attorney
           2   District of Arizona
               United States Courthouse
           3   405 W. Congress1 Street, Suite 4800
               Tombstone, Arizona 85701
           4   Telephone: 520-620-7300
               Attorneys for Plaintiff
           5
                                           UNITED STATES DISTRICT COURT
           6
                                                 DISTRICT OF ARIZONA ·
           7

           8   United States of America,                        Magistrate Judge's Case No.
                                                                                    20-05811MJ

                                                        I
           9                        Plaintiff,
      I   10          vs.                                       AFFIDAVIT FOR DETENTION OF
                                                                  MATERIAL WITNESSES
          11   Renee Lea Mckeough                        )
               Nicholas Gregory Gehris                   )
          12                                             )
                                    Defendant.           )
          13

          14      t1 \., rn ,do       /1 /  J:'...>
                                           /aJ~
                 I£,, _ _ _ _ _ _1_ _ _ _ _ _ _ _ _ on oath, deposes and states:
                        (Name of Affiant)
          15

          16
                      1.     I am a Border Patrol Agent of the United States Border Patrol, Department
          17   of Homeland Security, Tucson, Arizona, and make this affidavit as such officer.
          18          2.      A criminal complaint in this matter has been filed charging that Renee Lea
          19   Mckeough and Nicholas Gregory Gehris did knowingly transport certain illegal aliens,           ~


          20   Ezequiel Duran-Maltos, hereinafter called "witness," in the United States, knowing or in
          21   reckless disregard of the fact that the witness had come to, entered, or remained in the
          22   United States in violation of law.

          23          3.     The said witness have testimony to give in said matter of a material nature in

          24
               that the witness illegally entered the United States and the defendant did transport in the
               United States in any manner whatsoever, said witness, regardless of any official action
          25
               which may later be taken with respect to such witness which is a violation of law.
          26
                      4.     The above witness is 'citizen and resident of Mexico who entered the United
               States illegally and who would return to Mexico to reside if released in the proceeding.
            5.     Because of the above, the presence of the witness in further proceedings in
 1
     the within matter could not be required by subpoena of the court system of the United
 2
     States, and securing such presence by subpoena would become impracticable.
 3
            6.     I therefore request that the above-named alien be detained as witness for
 4
     further proceedings in this case and that reasonable bail be set pursuant to Title 18, United
 5
     States Code, Sections 3144 and 3142.
 6

 7
                                                      U.S. Border Patrol
 8                                                    Tucson, Arizona
 9
            Sworn and subscribed to before me this February 21, 2020.
10

11

12

13

14
                                                                     ,   '
15

16

17

18

19

20

21

22

23

24

25

26




                                                  2
